Citation Nr: 1418356	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  00-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a vaginal disorder, to include squamous intra-epithelial lesions.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to September 1999.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied entitlement to service connection for squamous intra-epithelial lesions.  The RO in Atlanta, Georgia, currently retains jurisdiction of the Veteran's claim file. 

In June 2003, August 2003, September 2006, March 2010, October 2010, and March 2012, the Board remanded the Veteran's claim for additional development.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in July 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim.  In October 2013, the Board received the requested opinion.

The issue has been recharacterized to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

A vaginal disorder, to include squamous intra-epithelial lesions, clearly and unmistakably existed prior to service and clearly and mistakably did not undergo a chronic worsening beyond its natural progression during or as a result of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a vaginal disorder, to include squamous intra-epithelial lesions, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).



Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in February 2002, June 2003, March 2004, January 2005, October 2005, December 2005, September 2006, June 2007, and October 2009, satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in December 1999, November 2009, and November 2011, and a VHA opinion was obtained in October 2013.  The VHA opinion provided is based on objective findings and reliable principles, and consistent with the record.  The evidence is adequate for a determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a vaginal disorder, to include squamous intra-epithelial lesion.  

Initially, although the May 1996 enlistment examination report reflects pelvic-vaginal examination was normal, as reflected in the VHA opinion, the diagnosis of squamous intra-epithelial lesion of the cervix is not made by visual examination but is made from a Pap smear.  The VHA opinion further notes that results of a Pap smear in August 1996, prior to service entrance, included 'LSIL, mild dysplasia CIN I and cellular changes associated with HPV(and changes c/w BV)," confirmed by colposcopic biopsies in September 1996.  Thus, and although not noted at service entrance, intra-epithelial lesions clearly and unmistakably existed prior to service entrance.  

With respect to aggravation, the VHA opinion states that although the Human Papillomavirus (HPV) infection does not usually cause progressive intra-epithelial cervical changes and often even resolves spontaneously, sometimes, as in the Veteran's case, there are progressive cervical changes requiring treatment and retreatment.  The opinion concludes that the disease can be "naturally progressive," that the Veteran's follow up treatment was appropriate, and that her disease course did not exceed the expected natural progression.  

A medical conclusion that a Veteran's preexisting condition has not progressed at a rate greater than is usual for such disorders is sufficient to rebut the presumption of aggravation and establish that the in-service worsening of the Veteran's disorder was due to the natural progress of the disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  

The Board finds that the conclusions in the thorough VHA medical expert opinion are sufficient to rebut the presumption of aggravation and establish that the Veteran's symptoms related to intra-epithelial lesion, during service and since, were due to the natural progress of the disease process.  Stated differently, the evidence establishes no increase in the disease during service and/or that any increase was due to the natural progress of the preexisting disease process.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In reaching a determination, the Board has accorded the most significant probative value to the objective VHA expert medical opinion.  The opinion is remarkably detailed and consistent with, not only the contemporaneous evidence, but also the opinion of the November 2011 VA examiner.  There is no competent evidence to the contrary.

The Board finds that a vaginal disorder, currently diagnosed as Cervical Neoplasia in the VHA opinion, to include intra-epithelial lesions, clearly and unmistakably existed prior to service and clearly and unmistakably underwent no chronic worsening beyond the natural progression during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach.  

Service connection for a vaginal disorder, to include intra-epithelial lesions, is not warranted.  


ORDER

Service connection for a vaginal disorder, to include squamous intra-epithelial lesions, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


